DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Applicant’s amendment of claims 1-15, and submission of new claims 16-18 in “Claims - 06/18/2021” (version 1 of 2), is acknowledged. 
This office action considers claims 1-18 pending for prosecution, and are presented for examination on their merits.
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of a minor informality in claims 1 and 13 in “Claims - 06/18/2021”. This amendment merely embody the correction of formal matters in claim 1 and 13 without changing the scope thereof and supported by specification.  see MPEP § 1302.04 (C) and MPEP §  714.16 (d).II. Claims 1 and 13 have been amended as follows:
Claim 1. (Examiner amended) A method for manufacturing a microelectronic device comprising a membrane suspended above at least one final cavity, the method comprising: 
forming at least one elementary cavity in a surface layer of [[the]] a supporting substrate, the supporting substrate comprising the surface layer having a first surface face, the at least one elementary cavity opening at the first surface face; then 
forming at least one of the membrane suspended above the at least one final cavity, the forming of the membrane comprising: 
assembling the supporting substrate and a donor substrate having a first donor face, by attaching the first surface face to the first donor face, such that the donor substrate covers at least partially the at least one elementary cavity; then 
thinning the donor substrate so as [[as]] to form the membrane; 
before or after the forming of the membrane, forming at least one anchoring pillar of the membrane, the at least one anchoring pillar being: 
based on at least one material different from a material forming the surface layer; and 
configured to support at least one lower membrane face of the membrane, at least at an edge of the membrane; and 
after the forming of the at least one anchoring pillar, and 
after the assembling, etching the surface layer of the supporting substrate so as to widen the at least one elementary cavity, in at least one direction parallel to a main x,y-plane of extension of the first surface face of the supporting substrate, to form the final cavity, 
wherein the etching selectively etches the surface layer with respect to the at least one material of the at least one anchoring pillar.
13. (Examiner amended) The method of claim 1, wherein the thinning of the donor substrate provides a membrane with a thickness in a [[rang]] range of from 0.05 --μm-- to 20 μm.
Reasons for Allowances
Claims 1-18 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1  the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the process steps and sequences of teaches a method for manufacturing a microelectronic device in its entirety (the individual limitations may be found just not in combination with proper motivation), specifically, the steps of, inter alia,  “..  at least one final cavity; … after the forming of the at least one anchoring pillar, and after the assembling, etching the surface layer of the supporting substrate so as to widen the at least one elementary cavity, in at least one direction parallel to a main x,y-plane of extension of the first surface face of the supporting substrate, to form the final cavity,  wherein the etching selectively etches the surface layer with respect to the at least one material of the at least one anchoring pillar” as recited in Claim 1.
The benefits of these novel features, as further disclosed by the instant specification in paragraphs [0008, 0100], as, a method for manufacturing a device comprising a membrane suspended above at least one final cavity, improved in relation to existing solutions, specifically, the method of manufacturing makes it possible to modulate the dimensions of the final cavity while still preserving the integrity of the membrane.
The most relevant prior arts of references (US 20200269279 A1 to Miao; Lingyun et al. and/or (US 20170210617 A1 to Sadaka; Mariam et al.) substantially teaches the processes of the claims with the exception of the limitations described in the preceding paragraph.
Miao; Lingyun et al. teaches a method for manufacturing a microelectronic device comprising a membrane (120; Figs 3; [0018+]) suspended, the method comprising (Figs 2 and 3-1 and 3-7):
forming at least one elementary cavity (108; Fig 2; [0026]) in a surface layer (302; Fig 3-2) of a supporting substrate (102), the supporting substrate comprising the surface layer (304) having a first surface face (top), the at least one elementary cavity opening (106/110) at the first surface face; 
then forming at least one of the membrane (120) suspended above), the forming of the membrane comprising: 
assembling (Fig 3-7; [0052]) the supporting substrate (102) and a donor substrate (120) having a first donor face, by attaching the first surface face to the first donor face, such that the donor substrate covers at least partially the at least one elementary cavity (110); 
then thinning ([0032]: 0032) the donor substrate so as [[as]] to form the membrane; 
before or after the forming of the membrane, forming at least one anchoring pillar (118; fig 3-6) of the membrane, the at least one anchoring pillar being: 
based on at least one material (of SiO2) different from a material forming the surface layer (304; SiN;[0022]); and 
configured to support at least one lower membrane face of the membrane, at least at an edge of the membrane (Fig 3-7).
Sadaka; Mariam et al. teaches a method for manufacturing a microelectronic device comprising a membrane (120; Figs 1-14; [0029+]) suspended, the method comprising: 
forming at least one elementary cavity (106; Fig 2; [0031]) in a supporting substrate (100), the supporting substrate comprising  a first surface face (102), the at least one elementary cavity opening (106/110) at the first surface face; 
then forming at least one of the membrane (120A) suspended, the forming of the membrane comprising: 
assembling (Fig 7; [0052]) the supporting substrate (100) and a donor substrate (120) having a first donor face, by attaching the first surface face to the first donor face, such that the donor substrate covers at least partially the at least one elementary cavity (106/110); 
then thinning ([0064]) the donor substrate so as [[as]] to form the membrane (120); 
A third relevant prior arts of references (US 20160009544 A1 to Rothberg; Jonathan M. et al.) teaches some processes of the claims as cited below:
Rothberg; Jonathan M. et al. teaches a method for manufacturing a microelectronic device comprising a membrane (310; Figs 3; [0062, 0070]) suspended, the method comprising (Figs 3,4A-4T): 
forming at least one elementary cavity (306; Fig 4C; [0124]) in a surface layer (312) of a supporting substrate (400), the supporting substrate comprising the surface layer having a first surface face (top of 312), the at least one elementary cavity opening (306; Fig 4C) at the first surface face; 
then forming at least one of the membrane (310) suspended, the forming of the membrane comprising: 
assembling (Fig 4D; [0086]) the supporting substrate (400) and a donor substrate (408) having a first donor face, by attaching the first surface face to the first donor face, such that the donor substrate covers at least partially the at least one elementary cavity (306); 
then thinning (Fig 4R; [0101]) the donor substrate so as [[as]] to form the membrane; 
However, none of the prior art of references indicated above, or found in the searches, disclose all the limitations of claim 1 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claim, is deemed patentable over the prior arts.
Claims 2-18 are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
August 12, 2022